Case 1:20-mc-24658-RNS Document 10 Entered on FLSD Docket 07/26/2021 Page 1 of 1




                           United States District Court
                                     for the
                           Southern District of Florida



   Avions de Transport Regional         )
   G.I.E., Plaintiff,                   )
                                        )
   v.                                   ) Civil Action No. 20-24658-Misc-Scola
                                        )
   Avian Lineas Aéreas, S.A. and        )
   others, Defendants.                  )

        Order Adopting the Magistrate’s Report and Recommendations
         This matter was referred to United States Magistrate Judge Jonathan
  Goodman for an order or a report and recommendation on the Plaintiff’s motion
  for order directing garnishee to turn over property for partial satisfaction of
  final judgment. On July 9, 2021, Judge Goodman issued a report,
  recommending that the Court grant the motion. (Report & Recommendations,
  ECF No. 9.) No objections have been filed and the time to object has passed.
  Having considered Judge Goodman’s report, the record, and the relevant legal
  authorities, this Court finds Judge Goodman’s report and recommendation to
  be cogent and compelling.
         The Court affirms and adopts Judge Goodman’s report and
  recommendation (ECF No. 9) and grants the Plaintiff’s motion (ECF No. 7.)
  Consistent with Judge Goodman’s report, the Garnishee is directed to pay the
  Plaintiff, by check to Plaintiff’s counsel, Janet Rayo, in the amount of
  $10,201.04. The Garnishee shall be discharged from further liability under the
  writ of garnishment upon payment.
        Done and ordered at Miami, Florida, on July 26, 2021.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
